Citation Nr: 0633710	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased initial disability rating for 
diabetes mellitus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to January 
1975.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, in August 2002, which granted the claim of 
service connection and assigned an initial evaluation of 20 
percent, effective July 9, 2001.  By subsequent rating 
decision of December 2002, an earlier effective date of May 
8, 2001 was assigned.

When the case was previously before the Board, the Board 
remanded the issue of increased disability rating for 
diabetes mellitus for additional development.  That 
development has been completed to the extent possible, and 
the case returned to the Board for further consideration of 
the veteran's appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's diabetes mellitus manifests with the need 
for insulin and a restricted diet.

3.  The requirement for insulin, restricted diet, and 
regulation of activities has not been more nearly 
approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.119, 
Diagnostic Code 7913 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
must be submitted by the veteran to substantiate his claim 
for an increased rating, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The veteran's VA Form 9, in which he indicated that he was 
seeking a 40 percent rating under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 indicates the veteran understood and was 
aware of the criteria necessary for establishing an increased 
rating.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and VA outpatient 
treatment and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for an increased rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, VA medical records, VA examination reports, and 
correspondence from the veteran and his accredited 
representative.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate a claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to this claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

The veteran is currently rated for his diabetes mellitus 
under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  The 
rating criteria for diabetes provide that, diabetes requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, warrants an 
evaluation of 60 percent.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  Diabetes requiring insulin, restricted diet, and 
regulation of activities warrants an evaluation of 40 
percent.  Id.  The requirement for insulin and restricted 
diet; or, oral hypoglycemic agent and restricted diet, 
warrants an evaluation of 20 percent.  Id.

The Board also notes that service connection has been 
established for peripheral neuropathy of both hands and both 
feet, as secondary to diabetes mellitus, thus symptomatology 
from those disorders cannot be considered in assigning an 
evaluation for the veteran's diabetes.  38 C.F.R. § 4.14 
(2005) (the evaluation of the same manifestation under 
different diagnoses is to be avoided).

In this case, the veteran asserts that his service connected 
diabetes mellitus presents a disability picture that warrants 
a 40 percent evaluation.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As will be explained below, the competent medical evidence 
indicates the veteran's diabetes mellitus is properly 
characterized as 20 percent disabling under the applicable 
rating criteria for all periods under consideration.

VA consultation notes for diabetes self-management, dated 
January 2000, indicate the veteran was taking 40 units of 
insulin daily.  Also noted at this time, was that the veteran 
occasionally forgets to take his insulin and does not adhere 
to a meal plan.  The veteran was said to have a good 
understanding of diabetes nutrition planning and the role of 
exercise.  These notes indicate the veteran engaged in no 
regular exercise, but that he somehow tries to stay active 
and walks.  These notes contain no indication that the 
veteran's activities were regulated.

In August 2002, the veteran underwent a VA examination for 
diabetes.  Pertinent medical and service history was 
discussed.  Medical history addressed in this report show 
that the veteran started out on oral hypoglycemic medication, 
then more recently added insulin, 50 units in the morning and 
28 units in the evening.  He was also on a restricted ADA 
diet.  It was noted the veteran had no problems with 
ketoacidosis or hypoglycemic reactions.  He had intentional 
weight loss, but put some of the weight back on.  He denied 
problems with restrictions of activities.  The veteran also 
denied visual problems.  At this time, the veteran was seeing 
his primary care provider approximately every three to four 
months.  Without evidence of regulation of activities, 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations, the evidence described does not indicate a 
higher evaluation is warranted as of the time of this 
examination.  Physical examination notes also yielded no 
evidence supporting a higher evaluation.  The veteran was 
obese, but did not require any mechanical assistance for 
ambulation.  Eyes, ears, abdomen and extremities were also 
normal.  Based on the findings contained in this August 2002 
examination report, a rating in excess of 20 percent is not 
warranted.

VA outpatient records from May 2003 indicate a slight 
decrease in the veteran's evening insulin dosage, from 28 to 
20 units.  Notes from November 2004 indicate an increase in 
the evening dosage, from 20 to 24 units.  While these records 
show variability in weight and insulin requirements, they do 
not indicate a general increase in the severity of the 
veteran's disability.  VA outpatient records from as recently 
as September 2005 indicate the veteran is taking 50 units of 
insulin in the morning and 20 at night.  

The veteran was accorded an additional VA examination in 
March 2006.  The claims file was reviewed and the veteran's 
pertinent past service and medical history was discussed.  
The veteran indicated that diabetes was slowing him down.  He 
reported a recent increase in insulin usage to 85 units in 
the morning and 25 in the evening.  The veteran denied 
ketoacidosis, but reported occasional hypoglycemic reactions, 
manifested by cold sweats and some confusion.  These 
incidents are relieved with rest and food, and are typically 
caused by activity and meal skipping.  The veteran reported a 
16 pound weight gain in the last 4 months.  He also reported 
that his activities are sometimes restricted due to his 
neuropathy, but had no other restricting factors.  The 
examiner noted the veteran sees his diabetic care provider 
every 3 months, and has no hospitalizations for diabetes.  
Upon physical examination, the veteran was noted to be obese, 
weighing 306 pounds.  The veteran was found to have diabetes 
mellitus, unchanged from the previous examination.

In his August 2006 brief, the veteran's representative argued 
that the aforementioned hypoglycemic reactions, and the rest 
that is subsequently required, are evidence of a restriction 
of activities.  While the veteran did note that his 
activities are sometimes restricted due to his neuropathy, 
the Board again notes that this condition already receives a 
separate compensable evaluation.  See 38 C.F.R. § 4.14 
(2006).  Moreover the March 2006 examiner specifically states 
that, other than the neuropathy, there are no restricting 
factors to the veteran's activities.  This competent medical 
evidence is base on a thorough review of the claims file and 
a comprehensive examination and it is highly probative.  
Because a regulation of activities is required for the next 
higher rating of 40 percent, the Board finds the absence of 
such regulation of activity due to diabetes supports a 
finding that the symptoms more nearly approximate the current 
20 percent evaluation under the applicable criteria.

Based on the findings from the March 2006 examination, as 
well as all prior examinations and medical records, the Board 
can find no period where the degree of pertinent symptoms 
approximates a higher evaluation under the applicable 
criteria.  See Fenderson, supra.  Therefore, an increase in 
the veteran's disability rating is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an increased rating for diabetes mellitus is 
denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


